NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                          On Remand from the Supreme Court
                                Decided May 23, 2011

                                             Before

                               DANIEL A. MANION, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

Nos. 08‐1316, 08‐2255 & 08‐2402                       Appeals from the United States
                                                      District Court for the Central
VINCENT E. STAUB,                                     District of Illinois.
                       Plaintiff‐Appellee,
                                                      No. 04‐C‐1219
      v.
                                                      John A. Gorman, 
PROCTOR HOSPITAL, an Illinois                         Magistrate Judge.
Corporation,
               Defendant‐Appellant.



                                         O R D E R

       A jury returned a verdict in favor of Vincent Staub on his claim that his former
employer, Proctor Hospital of Peoria, Illinois, violated his rights under the Uniformed
Services Employment and Reemployment Rights Act (USERRA).  The parties stipulated to
damages in the amount of $57,640.  On Proctor’s appeal, we reversed.  Staub v. Proctor
Hospital, 560 F.3d 647 (7th Cir. 2009).  Subsequently, the Supreme Court reversed and
vacated our decision.  Staub v. Proctor Hospital, 131 S. Ct. 1186 (2011).  
Nos. 08‐1316, 08‐2255 & 08‐2402                                                           Page 2


       In closing its opinion, the Supreme Court said:

       It is less clear whether the jury’s verdict should be reinstated or whether
       Proctor is entitled to a new trial. . . . Whether the variance between the
       instruction and our rule was harmless error or should mandate a new trial is
       a matter the Seventh Circuit may consider in the first instance. 

Id. at 1194.  Pursuant to Circuit Rule 54, we invited the parties to present their positions as
to which action we should take.  Not surprisingly, Proctor asks for a new trial while Staub
requests that we reinstate the jury’s verdict.

       The relevant portion of the instruction the trial judge read to the jury said:

       Animosity of [Mulally or Korenchuk] toward [Staub] on the basis of [Staub]ʹs
       military status as a motivating factor may not be attributed to [Proctor] unless
       [Mulally or Korenchuk] exercised such singular influence over [Buck] that
       [Mulally or Korenchuk] was basically the real decision maker. This influence
       may have been exercised by concealing relevant information from or feeding
       false information or selectively‐chosen information to [Buck].

Staub, 560 F.3d at 657.

       By comparison, the Supreme Court’s adopted rule reads as follows:

       [I]f [Mulally or Korenchuk] performs an act motivated by antimilitary animus
       that is intended by [Mulally or Korenchuk] to cause an adverse employment
       action, and if that act is a proximate cause of the ultimate employment action,
       then [Proctor] is liable under USERRA.

Staub, 131 S. Ct. at 1194 (footnotes omitted).

        We are persuaded that the variance between the instruction given to the jury and the
Court’s new iteration of the rule was not harmless error.  Immediately noticeable is the
difference in focus.  The Court’s rule makes no mention of the actual decisionmaker (Buck). 
The jury instruction, however, made the decisionmaker—and how she was influenced—the
primary focus.  An element‐by‐element comparison further reveals the differences between
the instruction and the rule.

       First, the Court’s rule requires that Mulally or Korenchuk “perform[] an act
motivated by antimilitary animus.”  The jury instruction did not include this requirement. 
Nos. 08‐1316, 08‐2255 & 08‐2402                                                         Page 3


The jury needed to find animus generally on the part of Mulally or Korenchuk, but it did
not need to find that Mulally or Korenchuk performed a specific act due to animus.

       Next, the Court’s rule requires that Mulally or Korenchuk perform the act
“intend[ing] . . . to cause an adverse employment action.”  Again, the jury instruction did not
mention this requirement.  And it is a stretch to say that scienter was implicit in Staub’s
necessary showing that Mulally or Korenchuk “was basically the real decision maker.”  The
instruction still allowed the jury to impose liability without finding that Mulally or
Korenchuk intended a specific act to cause Staub’s termination.   

        Finally, the Court’s rule requires that the act be “a proximate cause of the ultimate
employment action.”  The jury instruction, however, did not require proof of a specific act
by Mulally or Korenchuk, let alone that the act be directly related to Staub’s termination. 
Rather, the jury needed to find that Mulally or Korenchuk exercised “singular influence”
over Buck.  Whether the latter is a more demanding test is debatable, but the fact remains
that a different showing is required.

       As the Court observed, the jury instruction did not “hew precisely” to the rule it
adopted.  Indeed, an element‐by‐element comparison reveals that the instruction and the
rule have few concepts in common.  And a more general comparison demonstrates that,
while the jury instruction focused primarily on the decisionmaker (Buck), the Court’s rule
only examines the supervisor (Mulally or Korenchuk) and his or her specific acts and
intentions.  

       For all of these reasons, Proctor would be prejudiced if the verdict were reinstated. 
Thus, Proctor’s request for a new trial is GRANTED.  Its request to apply Circuit Rule 36 on
remand is DENIED.